Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 1/12/2021, has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of 

Claims 1, 3-5, 8, 21, 23-25, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US Pub. No. 2018/0182771 A1), hereafter referred to as Costa.

As to claim 1, Costa discloses a 3D memory device (fig 14B and [0219]), comprising:
a substrate (fig 14B, substrate 10; [0117]); 
a memory stack (fig 14B, 132 and 146) comprising a plurality of interleaved gate conductive layers (layer 146; [0224]) and gate-to-gate dielectric layers (layer 132; [0129]) above the substrate (10), wherein each of the gate-to-gate dielectric layers comprises a silicon nitride layer ([0129]), and 

Costa does not explicitly disclose that the gate-to-gate dielectric layers is/consists of a silicon nitride layer and further does not explicitly disclose wherein the dielectric layer does not comprise a silicon oxide layer. 
Nonetheless, Costa does recite in paragraph [0129] that the gate-to-gate dielectric layers “132 can be at least one insulating material.  Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum oxide, hafnium oxide, etc.) and silicates thereof, dielectric metal oxynitrides and silicates thereof, and organic insulating materials.”  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select any single one of these materials from the list recited in the reference since including 

As to claim 3, Costa discloses the 3D memory device of claim 1 (paragraphs above),
wherein each of the gate conductive layers comprises a metal layer (layers 146; [0224]). 

As to claim 4, Costa discloses the 3D memory device of claim 1 (paragraphs above),
wherein the memory stack comprises a first memory deck (fig 14B, first deck comprising 146 and 132) above the substrate (10) and a second memory deck (second deck comprising 246 and 232) above the first memory deck (deck comprising 146 and 132). 

As to claim 5, Costa discloses the 3D memory device of claim 4 (paragraphs above),
wherein the NAND memory string (fig 14B, NAND string comprising 57, 67 and 77) comprises a first channel structure (channel 612; [0156]) extending vertically through the first memory deck (deck comprising alternating layers 132 and 146), a second channel structure (channel 622; [0207]) extending vertically through the second memory deck (deck comprising alternating layers 232 and 246), and an inter-deck plug (179 and 173) vertically between and in contact with the first channel structure (612) and the second channel structure (622), respectively. 

As to claim 8, Costa discloses the 3D memory device of claim 1 (paragraphs above),
wherein each of the gate-to-gate dielectric layers (132) does not include a silicon oxynitride layer ([0129]). 

As to claim 21, Costa discloses a 3D memory device (fig 14B and [0219]), comprising:
a substrate (fig 14B, substrate 10; [0117]); 

a NAND memory string (fig 14B, string comprising 57, 67 and 77; [0219]) extending vertically through the interleaved gate conductive layers (146) and gate-to-gate dielectric layers (132) of the memory stack (alternating stack of 132 and 146). 
Costa does not explicitly disclose that the gate-to-gate dielectric layers is/consists of a silicon nitride layer and further does not explicitly disclose wherein the dielectric does not comprise a silicon oxide layer or a silicon oxynitride layer. 
Nonetheless, Costa does recite in paragraph [0129] that the gate-to-gate dielectric layers “132 can be at least one insulating material.  Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select any single one of these materials from the list recited in the reference since including combinations of these materials would unnecessarily increase complications in the semiconductor device without any benefit.  Specifically, multiple deposition processes of different materials would be required to make the dielectric layers of combinations of these materials.  Furthermore, the different etching selectivity of these materials is further evidence that one of ordinary skill in the art would not use a combination of these listed dielectric materials.  

As to claim 23, Costa discloses the 3D memory device of claim 21 (paragraphs above),
wherein each of the gate conductive layers comprises a metal layer (layers 146; [0224]). 

As to claim 24, Costa discloses the 3D memory device of claim 21 (paragraphs above),


As to claim 25, Costa discloses the 3D memory device of claim 24 (paragraphs above),
wherein the NAND memory string (fig 14B, NAND string comprising 57, 67 and 77) comprises a first channel structure (channel 612; [0156]) extending vertically through the first memory deck (deck comprising alternating layers 132 and 146), a second channel structure (channel 622; [0207]) extending vertically through the second memory deck (deck comprising alternating layers 232 and 246), and an inter-deck plug (179 and 173) vertically between and in contact with the first channel structure (612) and the second channel structure (622), respectively. 

As to claim 27, Costa discloses a 3D memory device (fig 14B and [0219]), comprising:
a substrate (fig 14B, substrate 10; [0117]); 

a NAND memory string (fig 14B, string comprising 57, 67 and 77; [0219]) extending vertically through the interleaved gate conductive layers (146) and gate-to-gate dielectric layers (132) of the memory stack (alternating stack of 132 and 146). 
Costa does not explicitly disclose that the gate-to-gate dielectric layers is/consists of a silicon nitride layer and further does not explicitly disclose wherein the dielectric does not comprise a silicon oxide layer or a silicon oxynitride layer. 
Nonetheless, Costa does recite in paragraph [0129] that the gate-to-gate dielectric layers “132 can be at least one insulating material.  Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select any single one of these materials from the list recited in the reference since including combinations of these materials would unnecessarily increase complications in the semiconductor device without any benefit.  Specifically, multiple deposition processes of different materials would be required to make the dielectric layers of combinations of these materials.  Furthermore, the different etching selectivity of these materials is further evidence that one of ordinary skill in the art would not use a combination of these listed dielectric materials.  

As to claim 29, Costa discloses the 3D memory device of claim 27 (paragraphs above),
wherein each of the gate conductive layers comprises a metal layer (layers 146; [0224]). 

As to claim 30, Costa discloses the 3D memory device of claim 27 (paragraphs above),


As to claim 31, Costa discloses the 3D memory device of claim 30 (paragraphs above),
wherein the NAND memory string (fig 14B, NAND string comprising 57, 67 and 77) comprises a first channel structure (channel 612; [0156]) extending vertically through the first memory deck (deck comprising alternating layers 132 and 146), a second channel structure (channel 622; [0207]) extending vertically through the second memory deck (deck comprising alternating layers 232 and 246), and an inter-deck plug (179 and 173) vertically between and in contact with the first channel structure (612) and the second channel structure (622), respectively. 

Claim(s) 1, 4, 6, 21, 24, 26, 27, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takuma et al. (US Pub. No. 2019/0312035 A1), hereafter referred to as Takuma.

As to claim 1, Takuma discloses a 3D memory device ([0001]), comprising:
a substrate (fig 11A, substrate 9); 
a memory stack (fig 11A, stack comprising 146 and 132) comprising a plurality of interleaved gate conductive layers (146; [0118]) and gate-to-gate dielectric layers (layers 132; [0060]) above the substrate (9), wherein each of the gate-to-gate dielectric layers (132) comprises a silicon nitride layer ([0060]), and 
a NAND memory string (fig 11A, string 58; [0136]-[0138]) extending vertically through the interleaved gate conductive layers (146) and gate-to-gate dielectric layers (132) of the memory stack (stack comprising 132 and 146). 
Takuma does not explicitly disclose that the gate-to-gate dielectric layers is/consists of a silicon nitride layer and further does not explicitly disclose wherein the dielectric layer does not comprise a silicon oxide layer. 
Nonetheless, Takuma does recite in paragraph [0060] that the gate-to-gate dielectric layers “132 can be at least one insulating material.  Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select any single one of these materials from the list recited in the reference since including combinations of these materials would unnecessarily increase complications in the semiconductor device without any benefit.  Specifically, multiple deposition processes of different materials would be required to make the dielectric layers of combinations of these materials.  Furthermore, the different etching selectivity of these materials is further evidence that one of ordinary skill in the art would not use a combination of these listed dielectric materials.  

As to claim 4, Takuma discloses the 3D memory device of claim 1 (paragraphs above),
wherein the memory stack comprises a first memory deck (fig 11, stack comprising alternating layers 132 and 146) above the substrate (9) 

As to claim 6, Takuma discloses the 3D memory device of claim 4 (paragraphs above),
wherein the NAND memory string (fig 9H shows detailed view of the string 58) comprises a single channel structure (channel 601; [0089]) extending vertically through the first memory deck (layers 132 and 146) and the second memory deck (232 and 246). 

As to claim 21, Takuma discloses a 3D memory device ([0001]), comprising:
a substrate (fig 11A, substrate 9); 
a memory stack (fig 11A, stack comprising 146 and 132) comprising a plurality of interleaved gate conductive layers (146; [0118]) and gate-to-gate dielectric layers (layers 132; [0060]) above the substrate (9), wherein each of the gate-to-gate dielectric layers (132) comprises a silicon nitride layer ([0060]), and 
a NAND memory string (fig 11A, string 58; [0136]-[0138]) extending vertically through the interleaved gate conductive layers (146) and gate-to-
Takuma does not explicitly disclose that the gate-to-gate dielectric layers is/consists of a silicon nitride layer and further does not explicitly disclose wherein the dielectric layer does not comprise a silicon oxide layer or a silicon oxynitride layer. 
Nonetheless, Takuma does recite in paragraph [0060] that the gate-to-gate dielectric layers “132 can be at least one insulating material.  Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum oxide, hafnium oxide, etc.) and silicates thereof, dielectric metal oxynitrides and silicates thereof, and organic insulating materials.”  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select any single one of these materials from the list recited in the reference since including combinations of these materials would unnecessarily increase complications in the semiconductor device without any benefit.  

As to claim 24, Takuma discloses the 3D memory device of claim 21 (paragraphs above),
wherein the memory stack comprises a first memory deck (fig 11, stack comprising alternating layers 132 and 146) above the substrate (9) and a second memory deck (stack of alternating layers 232 and 246) above the first memory deck (stack of 132 and 146). 

As to claim 26, Takuma discloses the 3D memory device of claim 24 (paragraphs above),
wherein the NAND memory string (fig 9H shows detailed view of the string 58) comprises a single channel structure (channel 601; [0089]) extending vertically through the first memory deck (layers 132 and 146) and the second memory deck (232 and 246). 

As to claim 27, Takuma discloses a 3D memory device ([0001]), comprising:
a substrate (fig 11A, substrate 9); 
a memory stack (fig 11A, stack comprising 146 and 132) comprising a plurality of interleaved gate conductive layers (146; [0118]) and gate-to-gate dielectric layers (layers 132; [0060]) above the substrate (9), wherein each of the gate-to-gate dielectric layers (132) comprises a silicon nitride layer ([0060]), and 
a NAND memory string (fig 11A, string 58; [0136]-[0138]) extending vertically through the interleaved gate conductive layers (146) and gate-to-gate dielectric layers (132) of the memory stack (stack comprising 132 and 146). 
Takuma does not explicitly disclose that the gate-to-gate dielectric layers consists of a silicon nitride layer. 
Nonetheless, Takuma does recite in paragraph [0060] that the gate-to-gate dielectric layers “132 can be at least one insulating material.  Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to select any single one of these materials from the list recited in the reference since including combinations of these materials would unnecessarily increase complications in the semiconductor device without any benefit.  Specifically, multiple deposition processes of different materials would be required to make the dielectric layers of combinations of these materials.  Furthermore, the different etching selectivity of these materials is further evidence that one of ordinary skill in the art would not use a combination of these listed dielectric materials.  

As to claim 30, Takuma discloses the 3D memory device of claim 27 (paragraphs above),
wherein the memory stack comprises a first memory deck (fig 11, stack comprising alternating layers 132 and 146) above the substrate (9) and a second memory deck (stack of alternating layers 232 and 246) above the first memory deck (stack of 132 and 146). 

As to claim 32, Takuma discloses the 3D memory device of claim 30 (paragraphs above),
wherein the NAND memory string (fig 9H shows detailed view of the string 58) comprises a single channel structure (channel 601; [0089]) extending vertically through the first memory deck (layers 132 and 146) and the second memory deck (232 and 246). 

Claims 2, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Rabkin et al. (US Pub. No. 2015/0076586 A1), hereafter referred to as Rabkin.

As to claim 2, Costa discloses the 3D memory device of claim 1 (paragraphs above).
Costa does not explicitly disclose wherein each of the gate conductive layers comprises a doped polysilicon layer. 
Nonetheless, Rabkin discloses a NAND string wherein each of gate conductive layers comprise a doped polysilicon layer (fig 1, gate conductive layers 42; [0007] and [0034]). 


As to claim 22, Costa discloses the 3D memory device of claim 21 (paragraphs above).
Costa does not explicitly disclose wherein each of the gate conductive layers comprises a doped polysilicon layer. 
Nonetheless, Rabkin discloses a NAND string wherein each of gate conductive layers comprise a doped polysilicon layer (fig 1, gate conductive layers 42; [0007] and [0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use any one of the well-known NAND string gate conductors, such as the doped polysilicon taught by Rabkin, for the conductive gate material for the NAND strings of Costa since it is within the skill of one of ordinary skill in the art to select the effective conductor for the gate material. 

As to claim 28, Costa discloses the 3D memory device of claim 27 (paragraphs above).
Costa does not explicitly disclose wherein each of the gate conductive layers comprises a doped polysilicon layer. 
Nonetheless, Rabkin discloses a NAND string wherein each of gate conductive layers comprise a doped polysilicon layer (fig 1, gate conductive layers 42; [0007] and [0034]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use any one of the well-known NAND string gate conductors, such as the doped polysilicon taught by Rabkin, for the conductive gate material for the NAND strings of Costa since it is within the skill of one of ordinary skill in the art to select the effective conductor for the gate material. 

Pertinent Art
US Patent No. 9,576,967 teaches a nitride gate-to-gate dielectric in a NAND string memory stack. 
US Pub. No. 2016/0204117 teaches in fig 19A the alternating stack of insulating layer 121 and a gate conductor 3.  

Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.

Applicant argued that Costa has no mention or suggestion of any combination in which certain insulating material cannot be used.  Specifically, Costa has no mention of selecting a first insulating material and excluding a second insulating material when the first insulating material is selected.  For example, Costa has no mention that silicon oxide cannot be used with any of these insulating materials.  
Examiner disagrees with this argument because, even though Costa does not explicitly exclude any materials, Costa also does not actually mention a combination of any materials either.  It appears that the Applicant’s argument is that Costa requires a combination of dielectric materials.  However, the Examiner disagrees because the Applicant has provided no reasoning as to why it is believed that Costa requires a combination of dielectric materials.  Instead, it appears obvious to one of ordinary skill in the art at the time the application was effectively filed that only one of the listed dielectric materials is needed to make the dielectric 

Applicant argued similarly with respect to Takuma, above. 
Examiner disagrees for the same reasons as discussed above in view of Costa.  

Applicant argued it is not obvious for an ordinary person skilled in the art to apply the teachings of Costa and Takuma but avoid using silicon oxide as the gate-to-gate dielectric layer.  
Examiner disagrees because there is no teaching in both Costa and Takuma that teaches that silicon oxide must be used in the gate-to-gate dielectric layer.  Instead, paragraph [0129] of Costa teaches that: “Insulating materials that can be employed for the first insulating layers 132 include, but are not limited to silicon oxide (including doped or undoped silicate glass), silicon nitride, silicon oxynitride, organosilicate glass (OSG), spin-on dielectric materials, dielectric metal oxides that are commonly known as high dielectric constant (high-k) dielectric oxides (e.g., aluminum . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        1/15/2021